Exhibit 10.1

 

CONFIDENTIAL

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (the “Agreement”) is between
Ulrich E. Gottschling (“Employee”) and SRS Labs, Inc., a Delaware corporation
(the “Company”).  Employee and the Company are sometimes collectively referred
to as the “Parties” or individually as a “Party.”

 

RECITALS

 

A.           Employee is resigning as the Company’s Chief Financial Officer,
Secretary and Treasurer of the Company effective as of June 3, 2011 (hereinafter
“Separation Date”).

 

B.             Employee holds the following outstanding options to purchase an
aggregate of 304,000 shares of the Company’s Common Stock (collectively the
“Options”), which Options were granted under the Company’s 2006 Stock Incentive
Plan (the “2006 Plan”) or the 1996 Long-Term Incentive Plan (the “1996 Plan”):

 

Grant Date

 

Original No. of
Option Shares

 

Exercise
Price

 

Option Shares Vested
and Outstanding as of
the Separation Date

 

Equity Plan
Covering Option

 

01-12-06

 

100,000

 

$

6.20

 

100,000

 

1996 Plan

 

04-12-06

 

20,000

 

$

6.05

 

20,000

 

1996 Plan

 

01-19-07

 

50,000

 

$

9.29

 

50,000

 

2006 Plan

 

01-02-08

 

40,000

 

$

5.24

 

32,500

 

2006 Plan

 

01-02-09

 

30,000

 

$

4.81

 

16,875

 

2006 Plan

 

12-31-09

 

32,000

 

$

7.33

 

10,000

 

2006 Plan

 

12-31-10

 

32,000

 

$

8.81

 

0

 

2006 Plan

 

TOTAL

 

304,000

 

 

 

229,375

 

 

 

 

C.             Except as specifically set forth herein, Employee was obligated
to return all Company property, including any files, records, electronic data,
computers, laptops, PDAs, cell phones, printers, reports, customer information,
disc, keys, vehicles, or any property of any kind to Company on or before the
Separation Date.

 

D.            Employee and the Company desire to end their relationship amicably
and resolve any potential disagreements between them, and any matters pertaining
to Employee’s employment with the Company as specified in this Agreement and the
Company has elected to offer Employee compensation and benefits to which he
would not otherwise be entitled.

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company (for its benefit and the benefit of
the other Company Parties as defined below) agree, effective upon the date of
execution by Employee, as follows:

 

1.                         Acknowledgements.

 

(a)                        Payments Received.  Employee represents that he has
full power and authority to enter into this Agreement.  Employee further
acknowledges and agrees that he has been paid all amounts due and owing as of
the Separation Date and the date of execution of this Agreement, including but
not limited to, all regular salary, accrued but unused vacation and PTO,
expenses (except with respect to the proposed travel for investor meetings in
June 2011, which were cancelled (the “June Expenses”), commissions,
distributions, bonuses, stock and any other Company benefits due and owing as of
the date of execution of this Agreement, less appropriate withholdings, and
Employee confirms he is not owed any monies (other than the June Expenses),
including but not limited to those required under the California Labor Code, as
of the date of execution of this Agreement.  Employee further understands,
agrees and acknowledges that such amounts are not consideration for this
Agreement.  Employee agrees to submit all documentation for the June Expenses
prior to the Termination Date in accordance with the Company’s reimbursement
policies.

 

(b)                       Termination of Employment; Salary Continuation. 
Employee hereby resigns as the Company’s Chief Financial Officer, Secretary and
Treasurer effective as of the Separation Date.  Employee’s employment with the
Company will terminate effective June 30, 2011 (hereinafter “Termination
Date”).  Beginning on the Separation Date and continuing until the Termination
Date (the “Interim Period”), the Company shall continue to (i) provide health
care coverage to Employee on substantially the same terms as provided to
Employee immediately prior to the Separation Date, and (ii) pay to Employee his
base salary at his current rate of $11,500 per pay period less any withholding
taxes and other lawful deductions the Company deems appropriate; provided
however that Employee acknowledges that the first paycheck pursuant to this
subsection will be less any amounts for salary paid to Employee on [June 3],
2011.  Employee acknowledges that he will not accrue or be entitled to any
vacation or PTO, or any other payments, commissions, distributions, bonuses,
stock or any other Company benefits during the Interim Period.  After the
Separation Date, Employee shall not incur any expenses on behalf of the Company
without the prior written consent of the Company’s Chief Executive Officer.

 

(c)                        Options.  The Parties agree that the date of
cessation of Service for the Options as defined in the 2006 Plan, the 1996 Plan
and the applicable option documents and agreements related to the Options shall
be the Termination Date.  Notwithstanding the fact that Employee shall continue
to be an employee until the Termination Date, both of the Parties agree that no
further vesting of any of the Options will take place after the Separation
Date.  Employee acknowledges and agrees that except for the Options described in
Recital B above, Employee does not own any options, warrants or any other rights
to acquire any securities of the Company.

 

2.             Consideration and Effective Date.  The Parties recognize that,
apart from this Agreement, the Company is not obligated to provide the Employee
with any of the benefits set forth hereunder. The Company agrees to provide
Employee the following consideration

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

2

--------------------------------------------------------------------------------


 

beginning on the later of (i) the first regular Company pay day following the
Termination Date or (ii) five (5) business days after the expiration of the
seven (7) day revocation period described in Section 10 below (“Effective
Date”), provided Employee has not revoked this Agreement as described in that
Section.  The Company’s obligations are not triggered before the Effective
Date.  Subject to Employee’s compliance with the terms and conditions of this
Agreement, the Company agrees to provide Employee the following consideration
for agreeing to the obligations specified in this Agreement as follows:

 

(a)                        Total Severance Payments.  The Company shall pay to
Employee severance payments in the aggregate amount of One Hundred Thirty-Eight
Thousand Dollars (representing Employee’s base salary for six months) less any
salary continuation payments made to Employee during the Interim Period pursuant
to Section 1(b) above.  The foregoing severance payments shall be payable in ten
(10) semi-monthly payments of $11,500 commencing on the earlier of July 15 or
the expiration of any applicable revocation periods in accordance with the
Company’s regular payroll practices and timing.  The Company shall deduct from
all salary continuation and severance payments any withholding taxes and other
lawful deductions the Company deems appropriate.

 

(b)                       COBRA.  After the Termination Date and upon Employee’s
timely election of COBRA continuation coverage under the Company’s health plan
and the Company’s receipt from Employee of a copy of such election and proof of
his timely payment of COBRA premiums, the Company will promptly reimburse
Employee for the amount of such premiums paid after timely receipt by the
Company of said proof of each payment from Executive.  Such premium
reimbursements will be paid for coverage until the earlier of (i) November 30,
2011 or (ii) such time as Employee subsequently becomes covered by another group
health plan.  Employee agrees to notify the Company immediately if he becomes
covered by another group health plan.

 

(c)                        Outplacement Services.  The Company agrees to
promptly reimburse Employee up to $3,000 for outplacement career services
obtained from a third party provider of Employee’s choice, provided that (i) any
services much be initiated within 45 days of the Separation Date; (ii) Employee
must provide the invoice of the provider and evidence of such payments in a form
reasonably acceptable to the Company; and (iii) Employee is not otherwise in
breach of the terms of this Agreement.

 

3.             No Rights to Additional Benefits; No Admission of Liability.
Employee acknowledges and agrees that, apart from this Agreement, the Company is
not obligated to provide Employee with any of the benefits set forth hereunder,
including the severance payments and other consideration referenced in
Section 2, and that such consideration is in exchange for entering into this
Agreement.  Employee will not at any time seek additional consideration in any
form from the Company except as expressly set forth in this Agreement.  Employee
further agrees and acknowledges that nothing contained in this Agreement shall
constitute or be treated as an admission of liability or wrongdoing by the
Company, which liability or wrongdoing the Company expressly denies.

 

4.             Taxes.  Notwithstanding the tax deductions set forth in Sections
1(b) and 2 above, Employee shall pay in full when due, and shall be solely
responsible for, any and all federal, state or local income taxes that are or
may be assessed against him relating to the consideration provided, including
the severance payments or other consideration received pursuant to this
Agreement, as well as all interest or penalties that may be owed in connection
with such taxes.  Employee is not relying on any representations or conduct of
the Company with respect to the adequacy of the withholdings.

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

3

--------------------------------------------------------------------------------


 

5.                         Release.

 

(a)                        Employee, on behalf of himself, his spouse,
successors, heirs, and assigns, hereby forever relieves, releases, and
discharges the Company as well as its past, present and future officers,
directors, administrators, stockholders, employees, agents, attorneys,
successors, subsidiaries, parents, assigns, representatives, brother/sister
corporations, and all other affiliated or related corporations, all benefit
plans sponsored by the Company, and entities, and each of their respective past,
present and future agents, employees, representatives, insurers, partners,
associates, successors, and assigns, and any entity owned by or affiliated with
any of the above (all of the foregoing are collectively referred to as the
“Company Parties”) from any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs and expenses (including
but not limited to attorneys’ fees), damages, actions, and causes of action, of
whatever kind or nature, including but not limited to any statutory, civil,
administrative, or common law claims, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed, arising out of any act
or omission occurring before Employee’s execution of this Agreement, including
but not limited to any claims based on, arising out of, or related to Employee’s
employment with, or the ending of Employee’s employment with the Company, any
claims arising from rights under federal, state, and local laws relating to the
regulation of federal or state tax payments or accounting; federal, state or
local laws that prohibit harassment or discrimination on the basis of race,
national origin, religion, sex, gender, age, marital status, bankruptcy status,
disability, perceived disability, ancestry, sexual orientation, family and
medical leave, or any other form of harassment or discrimination or related
cause of action (including but not limited to failure to maintain an environment
free from harassment and retaliation, whistleblowing protection, inappropriate
comments or touching and/or “off-duty” conduct of other Company employees);
statutory or common law claims of any kind, including but not limited to, any
alleged violation of Title VII of the Civil Rights Act of 1964, The Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
as amended; The Employee Retirement Income Security Act of 1971, as amended, The
Americans with Disability Act of 1990, as amended; the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et. seq.; the Older Workers Benefit Protection
Act; the Workers Adjustment and Retraining Notification Act, as amended; the
Occupational Safety and Health Act, as amended, the Sarbanes-Oxley Act of 2002,
the California Family Rights Act (Cal. Govt. Code § 12945.2 et seq.), the
California Fair Employment and Housing Act (Cal. Govt. Code § 12900 et. seq.),
statutory provision regarding retaliation/discrimination for filing a workers’
compensation claim under Cal. Labor Code § 132a, California Unruh Civil Rights
Act, California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any claims for severance pay, sick
leave, family leave, liability pay, overtime pay, vacation, life insurance,
health insurance, continuation of health benefits, disability or medical

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

4

--------------------------------------------------------------------------------


 

insurance, or Employee’s 401(k) rights or any other fringe benefit or
compensation, including but not limited to stock options; any claim for damages
or declaratory or injunctive relief of any kind.  The Parties agree and
acknowledge that the release contained in this Section 5 does not apply to any
vested rights Employee may have under any 401(k) Plan with the Company. 
Employee represents that at the time of the execution of this Agreement, he
suffers from no work-related injuries and has no disability or medical condition
as defined by the Family Medical Leave Act.  Employee represents that he has no
workers’ compensation claims that he intends to bring against the Company. 
Employee understands that nothing contained in this Agreement, including, but
not limited to, this Section 5, will be interpreted to prevent him from filing a
charge with a governmental agency or participating in or cooperating with an
investigation conducted by a governmental agency.  However, Employee agrees that
he is waiving the right to monetary damages or other individual legal or
equitable relief awarded as a result of any such proceeding.

 

(b)                       Mistakes in Fact; Voluntary Consent.  Employee
expressly and knowingly acknowledges that, after the execution of this
Agreement, he may discover facts different from or in addition to those that he
now knows or believes to be true with respect to the claims released in this
Agreement.  Nonetheless, this Agreement shall be and remain in full force and
effect in all respects, notwithstanding such different or additional facts and
Employee intends to fully, finally, and forever settle and release those claims
released in this Agreement.  In furtherance of such intention, the release given
in this Agreement shall be and remain in effect as a full and complete release
of such claims, notwithstanding the discovery and existence of any additional
different claims and Employee assumes the risk of mistakes, and if Employee
should subsequently discover that any fact relied upon in entering into this
Agreement was untrue or that his understanding of the facts or law was
incorrect, he shall not be entitled to set aside this Agreement or the
settlement reflected in this Agreement or be entitled to recover any damages on
that account.

 

(c)                        Section 1542 of the California Civil Code.  Employee
expressly waives any and all rights and benefits conferred upon him by
Section 1542 of the California Civil Code, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Accordingly, Employee knowingly, voluntarily and expressly waives and
relinquishes any rights and benefits arising under Section 1542 of the
California Civil Code and any other statute or principle of similar effect.

 

6.                         No Lawsuits.  Employee represents that he has not
filed any claims, charges, complaints or actions against the Company or any
Company Parties, or assigned to anyone any charges, complaints, claims or
actions against the Company or any Company Parties.  Employee agrees to take any
and all steps necessary to insure that no lawsuit arising out of any claim
released herein shall ever be prosecuted by Employee or on his behalf in any
forum, and hereby warrants and covenants that no such action has been filed or
shall ever be filed or prosecuted.  Employee also agrees that if any claim is
prosecuted in his name before any court

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

5

--------------------------------------------------------------------------------


 

or administrative agency that he waives and agrees not to take any award or
other damages from such suit to the extent permissible under applicable law. 
Employee further agrees to cooperate fully with the Company in the event of a
lawsuit or threat of lawsuit arising out of acts and events occurred during
Employee’s employment with the Company.

 

7.                         Confidentiality/Nondisparagment.  Employee agrees
that Employee will not disclose to others, except to the extent required by law,
subpoena, or by the Company’s independent auditors or except as disclosed by the
Company in its public filings with the U.S. Securities and Exchange Commission,
(i) any of the negotiations related to this Agreement, or (ii) any disparaging
information pertaining to or relating to Employee’s employment with the Company,
or the Company’s employees, directors or agents, except that Employee may
disclose such facts to his attorneys, accountants, insurers or other
professional advisors to whom the disclosure is necessary to effect the purpose
for which the professional has been consulted, provided that the professional
agrees to be bound by his confidentiality provision. Except as otherwise
specifically provided herein, Employee agrees that if ever asked to disclose any
fact covered by this Section he must state words to the effect of “I cannot
comment” until such time when the information becomes available in the public
domain through no fault of Employee.  Notwithstanding the foregoing, nothing
contained in this Section shall preclude Employee from revealing or describing
his employment with the Company to prospective employers; provided however, such
disclosure shall be limited to the fact that he was employed by the Company, the
dates of his employment, his job titles, and the nature and depth of his job
responsibilities and accomplishments while employed by the Company.  Employee
agrees to direct all requests for references to either Thomas Yuen, Chief
Executive Officer, or David Walker, Senior Vice President, Human Resources, c/o
SRS Labs, Inc., 2909 Daimler Street, Santa Ana, CA 92705 (Phone: (949)
442-1070).  The confidentiality obligations contained in this Section shall be
in addition to the Confidentiality, Non-Competition and Compliance Agreement
between the Company and Employee dated January 2, 2006 (the “Confidentiality
Agreement”) and any other confidentiality agreements between the Parties, all of
which Employee agrees to continue to comply with.  Notwithstanding the
foregoing, nothing in this Agreement shall be construed as precluding disclosure
where such disclosure is required and compelled by law.  In the event that
Employee is required and compelled by law to disclose any such matters, he will
first give fifteen (15) days advance written notice (or, in the event that it is
not possible to provide fifteen (15) days written notice, as much written notice
as is possible under the circumstances) to the Company so that the Company may
present and preserve any objections that it may have to such disclosure and/or
seek an appropriate protective order.  Employee acknowledges and agrees that
this Section is a material inducement to the Company’s entering into this
Agreement, and further acknowledges and agrees that any breach of this
Section by Employee shall be subject him to a claim for damages or equitable
relief (or both), including but not limited to injunctive relief.

 

8.                         Return of Company Property.  Employee understands,
acknowledges and agrees that whether or not Employee signs this Agreement, he
has both a contractual and common law obligation to protect the confidentiality
of the Company’s trade secret information after the termination of Employee’s
employment for so long as the information remains confidential.  Employee
further agrees to immediately return all Company property in his possession,
including but not limited to documents, all materials, documents, photographs,
handbooks, manuals, electronic records, files, cellular telephones, keys and
access cards, prior to the Effective Date.

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

6

--------------------------------------------------------------------------------


 

9.                         ADEA Waiver.  Employee specifically agrees and
acknowledges:  (a) that his waiver of rights under this Agreement is knowing and
voluntary as required under the Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et. seq. and the Older Workers Benefit Protection Act; (b) that he
understands the terms of this Agreement; (c) that the Company advises Employee
to consult with an attorney prior to executing this Agreement; (d) that the
Company has given him a period of up to twenty-one (21) days within which to
consider this Agreement; (e) that, following his execution of this Agreement, he
has seven (7) days in which to revoke his agreement to this Agreement as
specified in Section 10, and that, if he chooses not to so revoke, the Agreement
shall then become effective and enforceable and the payment and extension of
benefits listed above shall then be made to him in accordance with the terms of
this Agreement; and (f) nothing in this Agreement shall be construed to prohibit
him from filing a charge or complaint, including a challenge to the validity of
the waiver provision of this Agreement, with a government agency or the Equal
Employment Opportunity Commission or participating in any investigation
conducted by the Equal Employment Opportunity Commission.  However, Employee
agrees he is waiving the right to monetary damages or other equitable or
monetary relief as a result of such proceedings.

 

10.                   Revocation Period.  Employee may revoke this Agreement and
his release of claims, insofar as it extends to potential claims under the Age
Discrimination in Employment Act, by informing the Company of his intent to
revoke his release within seven (7) calendar days following his execution of
this Agreement.  Employee understands that any such revocation must be in
writing and delivered by hand or by certified mail - return receipt requested -
within the applicable seven (7) day period to David Walker, Senior Vice
President, c/o SRS Labs, Inc. David Walker, Senior Vice President, Human
Resources, c/o SRS Labs, Inc., 2909 Daimler Street, Santa Ana, CA 92705. 
Employee understands that if Employee exercises his right to revoke, then the
Company will have no obligations under this Agreement to Employee or to others
whose rights derive from him.  The Agreement shall not become effective or
enforceable, until the seven (7) day revocation period identified above has
expired.  The terms of this Agreement shall be open for acceptance by Employee
for a period of twenty-one (21) calendar days, and Employee understands that he
should and the Company hereby advises him to, consult with legal counsel
regarding the releases contained herein and to consider whether to accept the
Company’s offer and sign the Agreement.

 

11.                   Nonassignment.  Employee represents and warrants that he
has not assigned or transferred any portion of any claim or rights he has or may
have to any other person, firm, corporation or any other entity, and that no
other person, firm, corporation, or other entity has any lien or interest in any
such claim.

 

12.                   Miscellaneous Provisions.

 

(a)                        Integration.  This Agreement and documents and
exhibits referenced and attached to this Agreement, constitute a single,
integrated written contract expressing the entire Agreement of the Parties
concerning the subject matter referred to in this Agreement.  No covenants,
agreements, representations, or warranties of any kind whatsoever, whether
express or implied in law or fact, have been made by any Party to this
Agreement, except as specifically set forth in this Agreement.  All prior and
contemporaneous discussions, negotiations, and agreements have been and are
merged and integrated into, and are superseded by, this Agreement.

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

7

--------------------------------------------------------------------------------


 

(b)                       Modifications.  No modification, amendment, or waiver
of any of the provisions contained in this Agreement shall be binding upon any
Party to this Agreement unless made in writing and signed by both Parties, nor
shall be asserted by any Party based upon any act or performance unless
evidenced by a specific writing acknowledging the same by the Party to be
charged.

 

(c)                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law and to carry out each provision herein to the
greatest extent possible, but if any provision of this Agreement is held to be
void, voidable, invalid, illegal or for any other reason unenforceable, the
validity, legality and enforceability of the other provisions of this Agreement
will not be affected or impaired thereby, and will be interpreted so as to
effect, as closely as possible, the intent of the Parties hereto.

 

(d)                       Non-Reliance on Other Parties.  Except for statements
expressly set forth in this Agreement, neither of the Parties has made any
statement or representation to any other Party regarding a fact relied on by the
other Party in entering into this Agreement, and no Party has relied on any
statement, representation, or promise of any other Party, or of any
representative or attorney for any other Party, in executing this Agreement or
in making the settlement provided for in this Agreement.

 

(e)                        Negotiated Agreement.  The terms of this Agreement
are contractual, not a mere recital, and are the result of negotiations between
the Parties.  Accordingly, no Party shall be deemed to be the drafter of this
Agreement.

 

(f)                          Successors and Assigns.  This Agreement shall inure
to the benefit of and shall be binding upon the heirs, successors, and assigns
of the Parties hereto and each of them.  In the case of the Company, this
Agreement is intended to release and inure to the benefit of the Company and the
Company Parties.

 

(g)                       Applicable Law.  This Agreement shall be construed in
accordance with, and governed by, the laws of the State of California without
taking into account conflict of law principles.

 

(h)                       Facsimile and Counterpart. This Agreement may be
executed via facsimile and in one or more counterparts, each of which shall be
deemed an original, but all of which together constitute one and the same
instrument, binding on the Parties.

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

8

--------------------------------------------------------------------------------


 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AT LEAST 21 DAYS IN
WHICH TO CONSIDER AND REVIEW THE AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY
TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, AND THAT EMPLOYEE SIGNS THIS
AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND THE COMPANY PARTIES FROM
ANY AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

June 2, 2011

 

June 2, 2011

 

 

 

SRS LABS, INC.

 

EMPLOYEE:

 

 

 

 

 

 

By:

/s/ Thomas C.K. Yuen

 

/s/ Ulrich E. Gottschling

 

Thomas C.K. Yuen,

 

Ulrich E. Gottschling

 

Chief Executive Officer

 

Address:

 

 

 

 

 

 

 

 

/s/TY, /s/UEG

CONFIDENTIAL

Initial Here

 

9

--------------------------------------------------------------------------------